DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruna et al (Cited in IDS filed 11/20/2019) in view of Dante (US-2015/0283586). 

Referring to claims 2-21. Gruna discloses a method of detecting foreign material within an agricultural product stream (See at least Fig. 2), the method comprising: scanning a region of a product stream using a light source; generating a hyperspectral image in real time from the region (See least Fig. 2, camera scans a line in real time); and determining a product fingerprint (through spectrum data) from the hyperspectral image in real time. Gruna does not disclose deterring in real time whether foreign matter is present in the product stream based on the product fingerprint and a hyperspectral fingerprint database containing a plurality of hyperspectral fingerprints using a computer processor; and removing a first portion of the product stream in response to determining . 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin (US-4657144) discloses a “Method and Apparatus For Detecting and Removing Foreign Material From A Stream of Particulate Matter”. See Figs. 1-5 and respective portions of the specification. Martin discloses scanning a product stream to detect foreign matter, an inclined vibrating conveyor, a light source, a cascade wherein a product stream falls under gravity, and a receptacle for collecting a first portion of the product stream. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655